Name: Commission Regulation (EEC) No 1084/79 of 30 May 1979 amending Regulation (EEC) No 1460/73 on applications for reimbursement of aid granted by Member States to recognized groups of hop producers
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production; NA;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31979R1084Commission Regulation (EEC) No 1084/79 of 30 May 1979 amending Regulation (EEC) No 1460/73 on applications for reimbursement of aid granted by Member States to recognized groups of hop producers Official Journal L 135 , 01/06/1979 P. 0057 - 0061 Finnish special edition: Chapter 3 Volume 11 P. 0003 Greek special edition: Chapter 03 Volume 25 P. 0109 Swedish special edition: Chapter 3 Volume 11 P. 0003 Spanish special edition: Chapter 03 Volume 16 P. 0119 Portuguese special edition Chapter 03 Volume 16 P. 0119 COMMISSION REGULATION (EEC) No 1084/79 of 30 May 1979 amending Regulation (EEC) No 1460/73 on applications for reimbursement of aid granted by Member States to recognized groups of hop producers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Article 17 (7) thereof, Whereas the conditions governing the granting of the aid provided for in Articles 8 and 9 of Regulation (EEC) No 1696/71 have been amended by the following Council Regulations: - (EEC) No 1170/77 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops, - (EEC) No 2253/77 on structural measures in the hop sector (3), - (EEC) No 2254/77 amending Regulation (EEC) No 879/73 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector (4); Whereas the forms for the submission of applications for reimbursement provided for in Regulation (EEC) No 1460/73 (5) should therefore be adjusted to the amended provisions, so that compliance with the new conditions at the time the aid was granted can be verified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION: Sole Article 1. Annexes I B (I.B 2), I C and II to Regulation (EEC) No 1460/73 are replaced by Annexes I B (I.B 2), I C and II to this Regulation. 2. These new Annexes shall be applied for the first time in connection with applications for reimbursement of expenditure incurred during 1978, which must be submitted before 30 June 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 1. (3)OJ No L 261, 14.10.1977, p. 1. (4)OJ No L 261, 14.10.1977, p. 3. (5)OJ No L 145, 2.6.1973, p. 1. >PIC FILE= "T0015901"> >PIC FILE= "T0015902"> >PIC FILE= "T0015903"> ANNEX II INFORMATION PROVIDED BY MEMBER STATES RELATING TO GROUPS OF HOP PRODUCERS IN ACCORDANCE WITH ARTICLE 7 OF REGULATION (EEC) No 1696/71, AS AMENDED BY REGULATION (EEC) No 1170/77 Member State ... Serial number (1): Producer group (name and address): Date of formation: It is confirmed that the group was recognized, in accordance with Regulation (EEC) No 1351/72, on: 1. How are the obligations provided for in the following paragraphs of Article 7 of Regulation (EEC) No 1696/71 fulfilled? >PIC FILE= "T0015904"> 2. Where appropriate : What are the varieties and quantities which member producers are authorized by the producer group to market themselves? (1)Continuous numbering from year to year.